Citation Nr: 0915995	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-27 610	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to January 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2005 rating action that denied 
service connection for PTSD on the grounds that new and 
material evidence to reopen the claim had not been received.  
The RO subsequently reopened the claim for service connection 
on the basis of new and material evidence, but then denied 
service connection on the merits, as reflected in the 
February 2006 Supplemental Statement of the Case (SSOC).

Regardless of the RO's actions in this case, the Board has a 
legal duty under          38 U.S.C.A. §§ 5108 and 7105 (West 
2002) to address the question of whether new and material 
evidence to reopen the claim has been received.  That issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the prior 1999 denial has been received, the Board has 
characterized that claim as the first issue on the title page 
of this decision.  As the RO initially adjudicated the claim 
in March 2005 as an application to reopen, and furnished the 
Veteran the legal criteria governing finality and 
applications to reopen, he is not prejudiced by the Board's 
consideration of the claim as an application to reopen.

In September 2006, the Veteran testified at a hearing before 
a decision review officer at the RO.

The Board's decision with respect to the issue of whether new 
and material evidence to reopen the claim for service 
connection for PTSD has been received is set forth below.  
For the reasons expressed below, the issue of service 
connection for PTSD on the merits is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
The VA will notify the Veteran when further action on his 
part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for PTSD on appeal has been accomplished.  

2.  The RO denied service connection for PTSD by rating 
action of November 1999; the Veteran was notified of the 
denial by letter the next month, but he did not appeal.

3.  Evidence associated with the claims folder since the 
November 1999 rating action denying service connection for 
PTSD is not cumulative or redundant of evidence previously of 
record; relates to unestablished facts necessary to 
substantiate the claim for service connection; and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1999 rating action denying service 
connection for PTSD is final.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  
    
2.  Since November 1999, new and material evidence to reopen 
the claim for service connection for PTSD has been received.  
38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's claim for service connection for PTSD was 
previously considered and denied by rating action of November 
1999.  The evidence then considered included the service 
medical records, service personnel and administrative 
records, and post-service VA medical records.  The service 
records indicated the veteran's military occupational 
specialty as a medical and emergency service specialist the 
Eglin, Florida Air Force Base (AFB) Regional Hospital from 
February 1967 to January 1970.  The service medical records 
showed the veteran's complaints of depression or excessive 
worry and nervous trouble on the December 1969 separation 
examination, but current examination showed no psychiatric 
findings, and the examiner commented that the veteran's 
complaints were related to administrative action.  Post 
service, a VA psychologist concluded in August 1998 that the 
Veteran did not appear to meet the criteria for PTSD.  In 
June 1999, a VA physician opined that the Veteran at some 
future time may need some follow-up for PTSD.  The RO denied 
the claim on the grounds that there was no valid diagnosis of 
PTSD, and no evidence to verify or corroborate the veteran's 
claimed stressor, caring for combat-wounded and injured 
service comrades returning from Vietnam at the Eglin, Florida 
AFB Regional Hospital.  The Veteran was notified of that 
rating action by letter of December 1999, but he did not 
appeal.

Because the Veteran did not appeal the November 1999 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current application to reopen the claim for service 
connection was filed in September 2004.  With respect to 
attempts to reopen previously-denied claims, 38 C.F.R. 
§ 3.156(a) provides that new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the November 1999 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board 
concurs with the RO's February 2006 determination and finds 
that the additional evidence added to the record since the 
RO's prior final November 1999 denial constitutes new and 
material evidence that warrants reopening the claim for 
service connection for PTSD, and the claim is granted to that 
limited extent.    

On January 2003 outpatient examination, a VA physician 
diagnosed PTSD along with other disorders.  On December 2003 
psychiatric examination, A. K., M.D., diagnosed PTSD 
associated with the veteran's military history as a medic, 
along with other disorders.  A Social Security Administration 
decision found the Veteran disabled since January 2003 due to 
anxiety-related and affective/mood disorders.  A September 
2004 VA outpatient psychiatric evaluation noted that the 
Veteran had PTSD along with other disorders.  After July 2005 
mental status examination, a VA physician opined that the 
Veteran may meet the criteria for PTSD, based on his stressor 
of witnessing with horror and helplessness the suffering and 
death of soldiers under his care as a medic.   

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or redundant of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
includes medical evidence linking a current diagnosis of PTSD 
with a claimed inservice stressor, and raises a reasonable 
possibility of substantiating the claim.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for PTSD are met, and the appeal is granted to 
this extent only.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted to this extent.


REMAND

As noted above, the VCAA and its implementing regulations 
include enhanced duties to notify and assist claimants.  
Considering the record in light of those duties, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim for service connection for PTSD 
has not been accomplished.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that a claimed inservice stressor actually occurred, and (3) 
a link, established by medical evidence, between current 
symptomatology and a claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2008).

In December 2006 and July 2007, the RO arranged for the 
Veteran to undergo a comprehensive VA psychiatric examination 
to determine whether he had PTSD as a result of his inservice 
stressor, caring for combat-wounded and injured service 
comrades returning from Vietnam at the Eglin, Florida AFB 
Regional Hospital in the course of his duties as a medical 
and emergency service specialist.  Appellate review of the 
claims folder indicates that the record contains notations 
that he failed to report for the examinations, but the record 
does not contain a copy of any notices of the date and time 
of the examinations sent to the Veteran by the pertinent VA 
medical facility at which they were to have been conducted.  
The RO nonetheless denied the claim in January and July 2007 
and January 2008, as reflected in the SSOCs.

In a statement which was received in September 2007, the 
Veteran requested that the VA examination for PTSD be re-
scheduled.  In March 2009 written argument, the veteran's 
representative requested that this case be remanded to the RO 
to afford the Veteran a new VA psychiatric examination.  In 
the absence of evidence in the record that contains 
verification that the Veteran was ever properly notified of 
date and time to report for the 2006 and 2007 examinations, 
and in view of his expressed willingness to report for an 
examination, the Board finds that the RO should arrange for 
the Veteran to undergo another VA psychiatric examination to 
obtain information needed to equitably adjudicate the claim 
on appeal.

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 

The record also reflects that outstanding VA medical records 
should be obtained prior to any VA examination.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the Board finds that copies of the 
complete records of psychiatric, psychological, and social 
work treatment and evaluation of the Veteran at the 
Minneapolis, Minnesota VA Medical Center (VAMC) from July 
2007 to the present time should be obtained and associated 
with the claims folder.  The Board points out that, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all psychiatric, 
psychological, and social work treatment 
and evaluation of the Veteran at the 
Minneapolis, Minnesota VAMC from July 
2007 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After associating with the claims 
folder all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
schedule the Veteran for an examination 
by a VA psychiatrist.  The veteran's 
entire claims folder must be provided to 
the physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of his 
documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only a specifically verified 
inservice stressful experience may be 
considered for the purpose of determining 
whether the Veteran has experienced an 
inservice stressor sufficient to have 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor underlying 
the diagnosis, and comment upon the link 
between the current symptomatology and 
the veteran's stressor, caring for 
combat-wounded and injured service 
comrades returning from Vietnam at the 
Eglin, Florida AFB Regional Hospital in 
the course of his duties as a medical and 
emergency service specialist.   
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

4.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD on appeal in 
light of all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


